


EXHIBIT 10.1




PLAN AND AGREEMENT OF STOCK EXCHANGE

AMONG

HYBRID DYNAMICS CORPORATION

PUKKA USA, INC.

AND

THE SHAREHOLDERS OF
INFOMAC CORPORATION

DATED August 23, 2007





TABLE OF CONTENTS

PLAN AND AGREEMENT OF REORGANIZATION

AGREEMENT

Section 1 - Transfer of Shares

Section 2 - Issuance of EXCHANGE SHARES to OWNERS

Section 3 – Intentionally Left Blank

Section 4 – Closing

Section 5 - Representations and Warranties by ACQUIREE and OWNERS

Section 6 - Representations and Warranties by ACQUIROR

Section 7 - Access and Information

Section 8 - Covenants of ACQUIREE and OWNERS

Section 9 - Covenants of ACQUIROR

Section 10 - Additional Covenants of the Parties

Section 11 - Non-Survival of Representations, Warranties and Covenants

Section 12 - Conditions Precedent to Obligations of Parties

Section 13 - Termination, Amendment, Waiver

Section 14 – Miscellaneous






--------------------------------------------------------------------------------





EXHIBIT LIST

Exhibit "A-1"     UNANIMOUS WRITTEN CONSENT OF THE BOARD OF DIRECTORS OF HYBRID
DYNAMICS CORPORATION

Exhibit “A-2”     ACTION BY UNANIMOUS WRITTEN CONSENT OF THE SHAREHOLDERS OF
PUKKA USA, INC.

Exhibit "B"         ACTION BY UNANIMOUS WRITTEN CONSENT OF THE SHAREHOLDERS OF
INFOMAC CORPORATION

Exhibit “C”         ACQUIREE FINANCIAL STATEMENTS

Exhibit “D”         ACQUIROR FINANCIAL STATEMENTS

Exhibit “E”         ACQUIROR CAPITALIZATION & SHAREHOLDERS

Exhibit “F”         FORM OF INDIVIDUAL OWNER REPRESENTATION LETTER

















--------------------------------------------------------------------------------





PLAN AND AGREEMENT OF STOCK EXCHANGE



This Plan and Agreement of STOCK EXCHANGE ("Agreement") is entered into on this
23rd day of August, 2007 by and between HYBRID DYNAMICS CORPORATION, a Nevada
corporation (“HYBRID”), PUKKA USA, INC., a Utah corporation (the "ACQUIROR"), on
the one hand and INFOMAC CORPORATION (the "ACQUIREE”), a Nevada corporation and
the shareholders of ACQUIREE whose names appear below (the “OWNER” OR
“OWNNERS”).



RECITALS:



WHEREAS, the transaction contemplated by this Agreement is intended to be a
qualified Type "B" reorganization pursuant to Internal Revenue Code Section 368,
and conforming Utah and Nevada law, and

WHEREAS, ACQUIREE is the holder of a Distributor Agreement with Microtrak GPS,
Inc. a manufacturer of GPS enabled tracking products for motorcycles, scooters
and other mobile vehicles and equipment, and

WHEREAS, ACQUIROR intends to acquire: 100% of ACQUIREE’s issued and outstanding
capital stock (the “ACQUIREE SHARES”), and 

WHEREAS, the ACQUIREE SHARES are to be acquired in exchange for 1,410,000 shares
of the common stock HYBRID, $0.00015 par value (post 1 for 100 reverse split), 
and

WHEREAS, following consummation of the transaction set forth hereinafter,
ACQUIROR would hold 100% of the then outstanding common stock of ACQUIREE and
the ACQUIREE would become the wholly-owned subsidiary of ACQUIROR.

NOW, THEREFORE, WITNESSETH that in consideration of the mutual promises and
covenants hereinafter stipulated and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged by each of the parties
hereto, the parties agree as follows:


Section 1
TRANSFER OF SECURITIES

1.1       OWNERS, as of the date of Closing as such term is defined in Section 4
herein (the "Closing" or the "Closing Date"), shall transfer, assign, convey and
deliver to ACQUIROR on the Closing Date, one hundred percent (100%) of
ACQUIREE’s issued and outstanding capital stock, consisting of four million two
hundred thirty thousand (4,230,000) shares of common stock, $0.0001 par value
(the “ACQUIREE SHARES”).   The transfer of the ACQUIREE SHARES shall be made
free and clear of all liens, mortgages, pledges, encumbrances or charges,
whether disclosed or undisclosed, except as OWNERS and ACQUIROR shall have
otherwise agreed in writing.

1.2       For purposes hereof, the ACQUIREE SHARES shall include all of the
issued and outstanding shares of capital stock of ACQUIREE owned by OWNERS,
which shares shall constitute all of the issued and outstanding equity
securities of ACQUIREE.  OWNERS and AQUIREE shall represent and warrant that
there are no other securities of ACQUIREE issued and outstanding other than the
ACQUIREE SHARES being conveyed hereunder.


Section 2
ISSUANCE OF EXCHANGE SHARES TO OWNER

2.1       As consideration for the transfer, assignment, conveyance and delivery
of the ACQUIREE SHARES hereunder, ACQUIROR shall, at the Closing, deliver to
OWNERS certificates representing one million four hundred ten thousand
(1,410,000) post 100-to-1 reverse split shares of HYBRID common stock, $0.00015
par value, (the "EXCHANGE SHARES"), in the number as set forth on opposite the
name of each OWNER signatory hereto.  The parties hereto represent, acknowledge
and agree that the EXCHANGE SHARES being issued hereunder are being used solely
to acquire all of the ACQUIREE SHARES.  (The issuance of the EXCHANGE SHARES in
consideration of the ACQUIREE SHARES hereinafter referred to as the “EXCHANGE”
or the “EXCHANGE TRANSACTION”).  HYBRID represents that contemporaneously with
this transaction, HYBRID’s common stock







--------------------------------------------------------------------------------





is in the process of a 100-to-1 reverse stock split, and it is the intention of
all parties hereto that the EXCHANGE SHARES being issued hereunder shall be
shares of HYBRID common stock issued subsequent to the closing of its
aforementioned reverse split.

2.2       The issuance of the EXCHANGE SHARES shall be made free and clear of
all liens, mortgages, pledges, encumbrances or charges, whether disclosed or
undisclosed, except as OWNERS and ACQUIROR shall have otherwise agreed in
writing.

2.3       None of the EXCHANGE SHARES issued to the OWNERS, nor any of
ACQUIROR’S shares, at the time of Closing, shall be registered under federal
securities laws but, rather, shall be issued pursuant to an exemption there from
and be considered "restricted stock" within the meaning of Rule 144 promulgated
under the Securities Act of 1933, as amended (the "Act"). All of the respective
certificates representing such shares shall bear a legend worded substantially
as follows:


> “THESE SECURITIES HAVE NOT BEEN REGISTERED OR QUALIFIED UNDER THE SECURITIES
> ACT OF 1933, AS AMENDED (THE “ACT”) OR THE SECURITIES LAWS OF ANY STATE. THEY
> MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED, HYPOTHECATED OR OTHERWISE
> TRANSFERRED IN THE ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT
> TO THE SECURITIES UNDER THE ACT AND UNDER SUCH STATE LAWS, OR AN OPINION OF
> COUNSEL SATISFACTORY TO THE COMPANY TO THE EFFECT THAT SUCH REGISTRATION AND
> QUALIFICATION UNDER THE ACT AND SUCH STATE LAWS IS NOT REQUIRED.”

The respective transfer agents of ACQUIROR and ACQUIREE shall annotate their
records to reflect the restrictions on transfer embodied in the legend set forth
above. There shall be no requirement that ACQUIROR register the OWNERS’ EXCHANGE
SHARES under the Act or any state securities laws, nor shall OWNERS or the
ACQUIREE be required to register any of the ACQUIREE SHARES under the Act or any
state securities laws.


Section 3
Intentionally Left Blank.


Section 4
CLOSING

4.1       Closing of Transaction. Subject to the fulfillment or waiver of the
conditions precedent set forth in Sections 3 and 12 hereof, the Closing shall
take place on the Closing Date at the offices of ACQUIROR, at 10:00 A.M., local
time, or at such other time on the Closing Date as OWNERS and ACQUIROR may
mutually agree in writing.

4.2       Closing Date. The Closing Date of the Exchange shall take place on a
date chosen by mutual agreement of OWNERS and ACQUIROR within thirty (30) days
from the date of this Agreement, but not later than the date set forth in
subsection 13.1(b) herein below or such later date upon which OWNERS and
ACQUIROR may mutually agree in writing.

4.3       Deliveries at Closing.

(a)       OWNERS shall deliver or cause to be delivered to ACQUIROR at Closing:


> (i)       Certificates representing all shares of ACQUIREE’S issued and
> outstanding capital stock as described in Section 1.1, each endorsed in blank
> by the registered owner;

(b)       ACQUIREE shall deliver or cause to be delivered to ACQUIROR at
Closing:


> (i)       A copy of a consent of the board of directors of ACQUIREE and copy
> of a consent of stockholders, if required, authorizing ACQUIREE to take the
> necessary steps toward Closing the transaction described by this Agreement in
> the form set forth in Exhibit “B”;
> 
> (ii)       A copy of a Certificate of Good Standing for ACQUIREE issued not
> more than thirty (30) days prior to Closing by the Nevada Secretary of State;
> and






--------------------------------------------------------------------------------





> (iii)       A copy of ACQUIREES Articles of Incorporation and By-Laws
> certified as of the Closing Date by the Secretary of ACQUIREE.
> 
> (iv)       All of ACQUIROR'S corporate records;
> 
> (v)       Such other documents, instruments or certificates as shall be
> reasonably requested by ACQUIROR or its counsel.

(c)       ACQUIROR shall deliver or cause to be delivered to OWNER at Closing:


> (i)       A copy of a consent of the board of directors of HYBRID and of
> ACQUIREE authorizing HYBRID and ACQUIROR to take the necessary steps toward
> Closing the transaction described by this Agreement in the form set forth in
> Exhibit “A-1” and “A-2”;
> 
> (ii)       A copy of a Certificate of Good Standing for ACQUIROR issued not
> more than thirty (30) days prior to Closing by the Secretary of State of
> Nevada;
> 
> (iii)       Stock certificate(s) or a computer listing from ACQUIROR'S
> transfer agent representing the EXCHANGE SHARES to be newly issued by ACQUIROR
> under this Agreement, which certificates shall be in the name of the OWNERS,
> each in the appropriate denomination as described in Section 2;
> 
> (iv)       Articles of Incorporation and Bylaws of ACQUIROR certified as of
> the Closing Date by the Secretary of ACQUIROR;
> 
> (v)       Such other documents, instruments or certificates as shall be
> reasonably requested by ACQUIREE, OWNERS or their counsel.

4.4      Filings; Cooperation.

(a)       Prior to the Closing, the parties shall proceed with due diligence and
in good faith to make such filings and take such other actions as may be
necessary to satisfy the conditions precedent set forth in Section 12 below.

(b)       On and after the Closing Date, ACQUIROR, ACQUIREE and the OWNERS
shall, on request and without further consideration, cooperate with one another
by furnishing or using their best efforts to cause others to furnish any
additional information and/or executing and delivering or using their best
efforts to cause others to execute and deliver any additional documents and/or
instruments, and doing or using their best efforts to cause others to do any and
all such other things as may be reasonably required by the parties or their
counsel to consummate or otherwise implement the transactions contemplated by
this Agreement.


Section 5
REPRESENTATIONS AND WARRANTIES BY ACQUIREE AND OWNER

5.1       Subject to the schedule of exceptions, attached hereto and
incorporated herein by this reference, (which schedule(s) shall be acceptable to
ACQUIROR), ACQUIREE and OWNERS represent and warrant to ACQUIROR as follows:

(a)       Organization and Good Standing.


> (i)       ACQUIREE. ACQUIREE is duly organized, validly existing and in good
> standing under the laws of the jurisdiction of its organization, with the
> requisite corporate power and authority to enter into this Agreement and
> consummate the transactions contemplated hereunder and to own and operate its
> businesses as presently conducted, except where the failure to be or have any
> of the foregoing would not have a material adverse effect.  ACQUIREE is duly
> qualified as a foreign company or other entity to do business and is in good
> standing in each jurisdiction where the character of its properties owned or
> held under lease or the nature of its activities makes such qualification
> necessary, except for such failures to be so qualified or in good standing as
> would not, individually or in the aggregate, have a material adverse effect.
> The Articles of Incorporation of ACQUIREE and all Amendments thereto as
> presently in effect, and the Bylaws of ACQUIREE as presently in effect, both
> of which shall be certified by the Secretary of ACQUIREE, have been delivered
> to ACQUIROR and are complete and correct and since the date of such delivery,
> there has been no amendment, modification or other change thereto.
> 
> (ii)       OWNERS.  OWNERS are each duly organized, validly existing and in
> good standing under the laws of the jurisdiction of their respective
> organization.  OWNERS each have the requisite corporate power and authority to
> enter into this Agreement and consummate the transactions contemplated
> hereunder.

(b)       Capitalization.  


> (i)       ACQUIREE’S authorized capital consists of 99,000,000 shares of
> common $0.0001 par value and 1,000,000 preferred stock $0.0001 par value of
> which, as of the date hereof, 4,230,000 shares of common stock and no shares
> of preferred stock are issued and outstanding (with an additional 1,155,000
> reserved for issuance) and held of record solely by OWNERS. All such
> outstanding shares are validly issued, fully paid and non-assessable. Except
> as otherwise described herein, there are no other outstanding securities
> including options and warrants, and the 4,230,000 shares of common stock
> described above represent all of the ownership equity interests of ACQUIREE.
> 
> (ii)       All securities issued by ACQUIREE as of the date of this Agreement
> have been issued in compliance with all applicable state and federal laws.
> Except as set forth in the financial statements of ACQUIREE no other equity
> securities or debt obligations of ACQUIREE are authorized, issued or
> outstanding.

(c)       Subsidiaries. Except as set forth in the financial statements of
ACQUIREE and in this section, ACQUIREE has no subsidiaries and no other
investments, directly or indirectly, or other financial interest in any other
corporation or business organization, joint venture or partnership of any kind
whatsoever.

(d)       Financial Statements. ACQUIREE will deliver to ACQUIROR, prior to
Closing, a copy of the unaudited balance sheet and income statement of ACQUIREE
for the year ended December 31, 2006 and the six months ended June 30, 2007, as
certified by the President and Treasurer of ACQUIREE as true and complete (the
“ACQUIREE FINANCIAL STATEMENTS”) and attached hereto and incorporated herein as
Exhibit “C”.

(e)       Absence of Undisclosed Liabilities. ACQUIREE has no liabilities which
are not adequately reflected or reserved against in the ACQUIREE FINANCIAL
STATEMENTS or otherwise reflected in this Agreement and ACQUIREE shall not have
as of the Closing Date, any liabilities (secured or unsecured and whether
accrued, absolute, direct, indirect or otherwise) which were incurred after the
date of this Agreement and would be individually or in the aggregate, material
to the results of operations or financial condition of ACQUIREE as of the
Closing Date.

(f)       Litigation. Except as disclosed in the ACQUIREE FINANCIAL STATEMENTS,
there are no (i) outstanding orders, judgments, injunctions, awards or decrees
of any court, governmental or regulatory body or arbitration tribunal against
OWNERS, ACQUIREE or their properties, and there are no (ii) actions, suits or
proceedings pending, or, to the knowledge of OWNERS or ACQUIREE, threatened
against or affecting OWNERS or ACQUIREE, any of their officers, employees or
directors relating to their positions as such, or any of their properties, at
law or in equity, or before or by any federal, state, municipal or other
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, in connection with the business, operations or affairs of
ACQUIREE which might result in any material adverse change in the operations or
financial condition of ACQUIREE, or which might prevent or materially impede the
consummation of the transactions under this Agreement.

(g)       Compliance with Laws. To the best of their knowledge, the operations
and affairs of ACQUIREE do not violate any law, ordinance, rule or regulation
currently in effect, or any order, writ, injunction or decree of any court or
governmental agency, the violation of which would substantially and adversely
affect the business, financial conditions or operations of ACQUIREE.

(h)       Absence of Certain Changes. Except as set forth in the ACQUIREE
FINANCIAL STATEMENTS or otherwise disclosed in writing to ACQUIROR, since the
date of this Agreement:


> (i)       ACQUIREE has not entered into any material transaction;





--------------------------------------------------------------------------------





> (ii)       There has been no change in financial or other condition, business,
> property, prospects, assets or liabilities of ACQUIREE as shown on the
> ACQUIREE FINANCIAL STATEMENTS, other than changes that both individually and
> in the aggregate do not have a consequence that is materially adverse to such
> condition, business, property, prospects, assets or liabilities;
> 
> (iii)       There has been no damage to, destruction of or loss of any of the
> properties or assets of ACQUIREE (whether or not covered by insurance)
> materially and adversely affecting the financial or other condition, business,
> property, prospects, assets or liabilities of ACQUIREE;
> 
> (iv)       ACQUIREE has not declared, or paid any dividend or made any
> distribution on their capital stock or member interests, redeemed, purchased
> or otherwise acquired any of their capital stock or member interests, granted
> any options to purchase shares of their stock or member interests, or issued
> any shares of their capital stock or member interests;
> 
> (v)       There has been no material change, except in the ordinary course of
> business, in the contingent obligations of ACQUIREE by way of guaranty,
> endorsement, indemnity, and warranty or otherwise;
> 
> (vi)       There have been no loans made by ACQUIREE to its employees,
> officers or directors;
> 
> (vii)       There have been no waivers or compromises by ACQUIREE of a
> valuable right or of a material debt owed to them;
> 
> (viii)       There have been no extraordinary increases in the compensation of
> any of ACQUIREE employees, officers or directors;
> 
> (ix)       There has been no agreement or commitment by ACQUIREE to do or
> perform any of the acts described in this Section 5.1(h); and
> 
> (x)       There has been no other event or condition of any character, which
> might reasonably be expected either to result in a material and adverse change
> in the condition (financial or otherwise), business, property, prospects,
> assets or liabilities of ACQUIREE or to impair materially the ability of
> ACQUIREE to conduct the business now being conducted.

(i)       Employees. There are, except as disclosed in the ACQUIREE FINANCIAL
STATEMENTS no collective bargaining, bonus, profit sharing, compensation, or
other plans, agreements or arrangements between ACQUIREE and any of its
directors, officers or employees. Employee agreements will be supplied at the
Closing.

(j)       Assets. All of the assets reflected on the ACQUIREE FINANCIAL
STATEMENTS or acquired and held as of the Closing Date, will be owned by
ACQUIREE on the Closing Date.  ACQUIREE owns outright and have good and
marketable title, or holds valid and enforceable leases, to all of such assets.
None of ACQUIREE’s equipment used by ACQUIREE in connection with its business
has any material defects and all of them are in all material respects in good
operating condition and repair, and are adequate for the uses to which they are
being put; none of ACQUIREE’s equipment is in need of maintenance or repairs,
except for ordinary, routine maintenance and repair. ACQUIREE represents that,
except to the extent disclosed in or reserved against on the ACQUIREE FINANCIAL
STATEMENTS, it is not aware of any accounts and contracts receivable existing
that, in its judgment, would be uncollectible.

(k)       Tax Matters. All federal, foreign, state and local tax returns,
reports and information statements required to be filed by or with respect to
the activities of ACQUIREE have been timely filed. On the date of this
Agreement, ACQUIREE is not delinquent in the payment of any such tax or
assessment, and no deficiencies for any amount of such tax have been proposed or
assessed.

(l)       Operating Authorities. To the best knowledge of OWNER and ACQUIREE,
ACQUIREE has all material operating authorities, governmental certificates and
licenses, permits, authorizations and approvals ("Permits") required to conduct
its business as presently conducted.  During the period encompassed by the
ACQUIREE FINANCIAL STATEMENTS, there have not been any notice or adverse
development regarding such Permits; such Permits






--------------------------------------------------------------------------------





are in full force and effect; no material violations are or have been recorded
in respect of any permit; and no proceeding is pending or threatened to revoke
or limit any Permit.

(m)       Continuation of Key Management. To the best knowledge of ACQUIREE, all
key management personnel of ACQUIREE do not intend to continue their employment
with ACQUIREE after the Closing.

(n)       Books and Records. The books and records of ACQUIREE are complete and
correct, are maintained in accordance with good business practice and accurately
present and reflect, in all material respects, all of the transactions therein
described, and there have been no transactions involving ACQUIREE which properly
should have been set forth therein and which have not been accurately so set
forth.

(o)       Authority to Execute Agreement. The Board of Directors of ACQUIREE,
pursuant to the power and authority legally vested in them, have duly authorized
the execution and delivery by ACQUIREE of this Agreement, and have duly
authorized each of the transactions hereby contemplated. ACQUIREE has the power
and authority to execute and deliver this Agreement, to consummate the
transactions hereby contemplated and to take all other actions required to be
taken by it pursuant to the provisions hereof. ACQUIREE has taken all actions
required by law, its Articles of Incorporation and By-Laws, as amended, the
respective partnership or operating agreements of any joint venture in which
ACQUIREE owns an interest, or otherwise to authorize the execution and delivery
of this Agreement. This Agreement is valid and binding upon ACQUIREE and the
OWNERS in accordance with its terms. Neither the execution and delivery of this
Agreement nor the consummation of the transactions contemplated hereby will
constitute a violation or breach of the Articles of Incorporation, as amended,
or the Bylaws, as amended, or the partnership or operating agreements of any
joint venture in which ACQUIREE owns an interest, as the case may be, of
ACQUIREE, or any agreement, stipulation, order, writ, injunction, decree, law,
rule or regulation applicable to ACQUIREE.

(p)       Finder's Fees. Both ACQUIREE and OWNERS have not paid, and on the
Closing Date will not be liable or obligated to pay, any finder's, agent's or
broker's fee arising out of or in connection with this Agreement or the
transactions contemplated by this Agreement.

5.2       Disclosure. At the date of this Agreement, ACQUIREE and the OWNERS,
and at the Closing Date they will have, disclosed all events, conditions and
facts materially affecting the business and prospects of ACQUIREE. ACQUIREE and
OWNERS have not now and will not have at the Closing Date, withheld knowledge of
any such events, conditions or facts which they know, or have reasonable grounds
to know, may materially affect ACQUIREE business and prospects. Neither this
Agreement nor any certificate, exhibit, schedule or other written document or
statement, furnished to ACQUIROR by ACQUIREE and/or by OWNERS in connection with
the transactions contemplated by this Agreement contains or will contain any
untrue statement of a material fact or omits or will omit to state a material
fact necessary to be stated in order to make the statements contained herein or
therein not misleading.


Section 6
REPRESENTATIONS AND WARRANTIES BY ACQUIROR AND HYBRID

6.1       Subject to the schedule of exceptions, attached hereto and
incorporated herein by this reference, (which schedules shall be acceptable to
OWNERS), ACQUIROR and HYBRID represent and warrant to ACQUIREE and the OWNERS as
follows:

(a)       Organization and Good Standing. ACQUIROR and HYBRID are each currently
a corporation duly organized, validly existing and in good standing under the
laws of the States of Utah and Nevada, respectively, and have full corporate
power and authority to own or lease their properties and to carry on their
business as now being conducted and as proposed to be conducted. ACQUIROR and
HYBRID are qualified to conduct business as foreign corporations in no other
jurisdiction, and the failure to so qualify in any other jurisdiction does not
materially, adversely affect the ability of ACQUIROR and HYBRID to carry on
their business as most recently conducted. The Articles of Incorporation of
ACQUIROR and HYBRID and all amendments thereto as presently in effect, and the
Bylaws of ACQUIROR and HYBRID as presently in effect, both of which shall be
certified by the Secretary of ACQUIROR and HYBRID. respectively, have been
delivered to OWNERS and are complete and correct and since the date of such
delivery, there has been no amendment, modification or other change thereto.







--------------------------------------------------------------------------------





(b)       Capitalization. HYBRID'S authorized capital stock consists of (i)
99,000,000 shares of $0.00015 par value common stock of which 257,933 are
outstanding as of the date of this Agreement, (ii) 340,000 shares of $0.0001 par
value preferred stock of which no shares are issued and outstanding and (iii)
660,000 shares of Series A Preferred Stock of which no shares are issued and
outstanding as of the date of this Agreement. No other equity securities or debt
obligations of HYBRID are authorized, issued or outstanding. The EXCHANGE SHARES
are free and clear of all liens, charges, claims, pledges, restrictions and
encumbrances whatsoever of any kind or nature that would inhibit, prevent or
otherwise interfere with the transactions contemplated hereby. All of the
outstanding shares of HYBRID’s common stock are validly issued, fully paid and
non-assessable and there are no voting trust agreements or other contracts,
agreements or arrangements restricting or affecting voting or dividend rights or
transferability with respect to the outstanding shares of HYBRID.

(c)       Issuance of EXCHANGE SHARES. All of the EXCHANGE SHARES to be issued
to or transferred to OWNERS pursuant to this Agreement, when issued, transferred
and delivered as provided herein, will be duly authorized, validly issued, fully
paid and non-assessable, and will be free and clear of all liens, charges,
claims, pledges, restrictions and encumbrances whatsoever of any kind or nature,
except those restrictions imposed by State or Federal corporate and securities
regulations.

(d)       No Violation. Neither the execution and delivery of this Agreement nor
the consummation of the transactions contemplated hereby nor compliance by
ACQUIROR with any of the provisions hereof will:


> (i)       Violate or conflict with, or result in a breach of any provisions
> of, or constitute a default (or an event which, with notice or lapse of time
> or both, would constitute a default) under, any of the terms, conditions or
> provisions of the Articles of Incorporation or Bylaws of ACQUIROR or HYBRID or
> any note, bond, mortgage, indenture, deed of trust, license, agreement or
> other instrument to which ACQUIROR or HYBRID is a party, or by which they or
> their properties or assets may be bound or affected; or
> 
> (ii)       Violate any order, writ, injunction or decree, or any statute,
> rule, permit, or regulation applicable to ACQUIROR or HYBRID or any of their
> properties or assets.

(e)       Subsidiaries. ACQUIROR has no subsidiaries and no investments,
directly or indirectly, or other financial interest in any other corporation or
business organization, joint venture or partnership of any kind whatsoever.

(f)       Absence of Certain Changes. Since June 30, 2007, there has been no
material change in either ACQUIROR's or HYBRID’s financial conditions, assets or
liabilities.

(g)       Absence of Undisclosed Liabilities. Neither ACQUIROR nor HYBRID had,
as of the Closing Date, any liabilities (secured or unsecured and whether
accrued, absolute, direct, indirect or otherwise) which were incurred after June
30, 2007 and would be individually or in the aggregate, material to the results
of operation or financial condition of ACQUIROR or HYBRID.

(h)       Litigation. There are no outstanding orders, judgments, injunctions,
awards or decrees of any court, governmental or regulatory body or arbitration
tribunal against ACQUIROR or HYBRID or their properties. There are no actions,
suits or proceedings pending, or, to the knowledge of ACQUIROR or HYBRID,
threatened against or relating to ACQUIROR or HYBRID. ACQUIROR is not, and on
the Closing Date will not be, in default under or with respect to any judgment,
order, writ, injunction or decree of any court or of any federal, state,
municipal or other governmental authority, department, commission, board, agency
or other instrumentality; and ACQUIROR and HYBRID have, and on the Closing Date
will have, complied in all material respects with all laws, rules, regulations
and orders applicable to them, if any.

(i)       Contracts. Neither ACQUIROR nor HYBRID is not a party to any written
or oral commitment for capital expenditures except as contemplated by this
Agreement. Neither ACQUIROR nor HYBRID is not a party to, nor is its property
bound by any written or oral, express or implied, agreement, contract or other
contractual obligation including, without limitation, any real or personal
property leases, any employment agreements, any consulting agreements any
personal services agreements or any other agreements that require ACQUIROR or
HYBRID to pay any money or deliver any assets or services. ACQUIROR and HYBRID
have in all material respects performed all obligations required to be performed
by them to date and are not in default in any material respect under any
agreements or other documents to which they are a party.







--------------------------------------------------------------------------------





(j)       Tax Matters. All federal, foreign, state and local tax returns,
reports and information statements required to be filed by or with respect to
the activities of ACQUIROR and HYBRID have been filed for all the years and
periods for which such returns and statements were due, including extensions
thereof. Such returns, reports and information statements are true and correct
in all material respects insofar as they relate to the activities of ACQUIROR
and HYBRID. On the date of this Agreement, ACQUIROR and HYBRID are not
delinquent in the payment of any such tax or assessment, and no deficiencies for
any amount of such tax have been proposed or assessed. Any tax sharing agreement
among or between ACQUIROR, HYBRID and any affiliate thereof shall be terminated
as of the Closing Date.

(k)       Authority to Execute Agreement. The Boards of Directors of ACQUIROR
and HYBRID, pursuant to the power and authority legally vested in them, have
duly authorized the execution and delivery by ACQUIROR and HYBRID of this
Agreement and the EXCHANGE SHARES, and have duly authorized each of the
transactions hereby contemplated. ACQUIROR and HYBRID have the power and
authority to execute and deliver this Agreement, to consummate the transactions
hereby contemplated and to take all other actions required to be taken by them
pursuant to the provisions hereof. ACQUIROR and HYBRID have taken all the
actions required by law, their Certificates of Incorporation, as amended, their
Bylaws, as amended, applicable state law or otherwise to authorize the execution
and delivery of the EXCHANGE SHARES pursuant to the provisions hereof. This
Agreement is valid and binding upon ACQUIROR and HYBRID in accordance with its
terms.

(l)       Finder's Fees. ACQUIROR and HYBRID are not, and on the Closing Date,
will not be liable or obligated to pay any finder's, agent's or broker's fee
arising out of or in connection with this Agreement or the transactions
contemplated by this Agreement.

(m)       Books and Records. The books and records of ACQUIROR and HYBRID are
complete and correct, are maintained in accordance with good business practice
and accurately present and reflect in all material respects, all of the
transactions therein described and there have been no transactions involving
ACQUIROR or HYBRID which properly should have been set forth therein and which
have not been accurately so set forth.

6.2       Disclosure. ACQUIROR and HYBRID have and at the Closing Date it will
have, disclosed all events, conditions and facts materially affecting the
business and prospects of ACQUIROR and HYBRID. ACQUIROR and HYBRID have not now
and will not have at the Closing Date, withheld knowledge of any such events,
conditions and facts which it knows, or has reasonable grounds to know, may
materially affect ACQUIROR's or HYBRID’s business and prospects. Neither this
Agreement, nor any certificate, exhibit, schedule or other written document or
statement, furnished to ACQUIREE or the OWNERS by ACQUIROR in connection with
the transactions contemplated by this Agreement contains or will contain any
untrue statement of a material fact or omits or will omit to state a material
fact necessary to be stated in order to make the statements contained herein or
therein not misleading.


Section 7
ACCESS AND INFORMATION

7.1       As to ACQUIREE. Subject to the confidentiality protections provided by
subsection 10.4 herein, ACQUIREE shall give to ACQUIROR and to ACQUIROR'S
counsel, accountants and other representatives full access during normal
business hours throughout the period prior to the Closing, to all of ACQUIREE
properties, books, contracts, commitments, and records, including information
concerning products and customer base, and patents held by, or assigned to,
ACQUIREE, and furnish ACQUIROR during such period with all such information
concerning ACQUIREE affairs as ACQUIROR reasonably may request.

7.2       As to ACQUIROR. Subject to the confidentiality protections provided by
subsection 10.4 herein, ACQUIROR shall give to ACQUIREE, the OWNERS and their
counsel, accountants and other representatives, full access, during normal
business hours throughout the period prior to the Closing, to all of ACQUIROR's
properties, books, contracts, commitments, and records, if any, and shall
furnish ACQUIREE and the OWNERS during such period with all such information
concerning ACQUIROR's affairs as ACQUIREE and the OWNERS reasonably may request.







--------------------------------------------------------------------------------





Section 8
COVENANTS OF ACQUIREE AND OWNER

8.1       No Solicitation. For a period of ninety (90) days from the date of
this Agreement, ACQUIREE and the OWNERS will use their best efforts to cause
their respective officers, employees, agents and representatives not, directly
or indirectly, to solicit, encourage, or initiate any discussions with, or
indirectly to solicit, encourage, or initiate any discussions with, to, any
person or entity other than ACQUIROR and its officers, employees, and agents,
concerning any merger, sale of substantial assets, or similar transaction
involving ACQUIREE, or any sale of any of their common stock or member interests
or of the common stock or member interests held by such OWNERS except as
otherwise disclosed in this Agreement. ACQUIREE will notify ACQUIROR immediately
upon receipt of an inquiry, offer, or proposal relating to any of the foregoing.
None of the foregoing shall prohibit providing information to others in a manner
in keeping with the ordinary conduct of ACQUIREE business, or providing
information to government authorities.

8.2       Conduct of Business Pending the Transaction. ACQUIREE and the OWNERS,
to the extent within their control, covenant and agree with ACQUIROR that, prior
to the consummation of the transaction called for by this Agreement, and
Closing, or the termination of this Agreement pursuant to its terms, unless
ACQUIROR shall otherwise consent in writing, and except as otherwise
contemplated by this Agreement, ACQUIREE and the OWNERS, to the extent within
their control, will comply with each of the following:

(a)       ACQUIREE’S business shall be conducted only in the ordinary and usual
course. ACQUIREE shall use reasonable efforts to keep intact their business
organization and good will, keep available the services of their respective
officers and employees, and maintain good relations with suppliers, creditors,
employees, customers, and others having business or financial relationships with
them, and they shall immediately notify ACQUIROR of any event or occurrence
which is material to, and not in the ordinary and usual course of business of
ACQUIREE.

(b)       They shall not (i) amend the ACQUIREE’S Articles of Incorporation or
Bylaws, (ii) split, combine, or reclassify any of ACQUIREE’S outstanding
securities, or declare, set aside, or pay any dividend or other distribution on,
or make or agree or commit to make any exchange for or redemption of any such
securities payable in cash, stock or property.

(c)       ACQUIREE shall not (i) issue or agree to issue any additional
securities or rights of any kind to acquire any securities, or (ii) enter into
any contract, agreement, commitment, or arrangement with respect to any of the
foregoing, except as set forth in this Agreement.

(d)       ACQUIREE shall not create, incur, or assume any long-term or
short-term indebtedness for money borrowed or make any capital expenditures or
commitment for capital expenditures, except in the ordinary course of business
and consistent with past practice.

(e)       ACQUIREE shall not (i) adopt, enter into, or amend any bonus, profit
sharing, compensation, stock option, warrant, pension, retirement, deferred
compensation, employment, severance, termination or other employee benefit plan,
agreement, trust fund, or arrangement for the benefit or welfare of any officer,
director, or employee, or (ii) agree to any material (in relation to historical
compensation) increase in the compensation payable or to become payable to, or
any increase in the contractual term of employment of, any officer, director or
employee except, with respect to employees who are not officers or directors, in
the ordinary course of business in accordance with past practice, or with the
written approval of ACQUIROR.

(f)       ACQUIREE shall not sell lease, mortgage, encumber, or otherwise
dispose of or grant any interest in any of its assets or properties except for:
(i) sales, encumbrances, and other dispositions or grants in the ordinary course
of business and consistent with past practice; (ii) liens for taxes not yet due;
(iii) liens or encumbrances that are not material in amount or effect and do not
impair the use of the property, or (iv) as specifically provided for or
permitted in this Agreement.

(g)       ACQUIREE shall not enter into any agreement, commitment, or
understanding, whether in writing or otherwise, with respect to any of the
matters referred to in subparagraphs (a) through (f) above.







--------------------------------------------------------------------------------





(h)       ACQUIREE will continue properly and promptly to file when due all
federal, state, local, foreign, and other tax returns, reports, and declarations
required to be filed by it, and will pay, or make full and adequate provision
for the payment of, all taxes and governmental charges due from or payable by
it.

(i)       ACQUIREE will comply with all laws and regulations applicable to it
and its operations.


Section 9
COVENANTS OF ACQUIROR AND HYBRID

9.1       No Solicitation. For a period of ninety (90) days from the date of
this Agreement, ACQUIROR will not discuss or negotiate with any other
corporation, firm or other person or entertain or consider any inquiries or
proposals relating to the possible disposition of its shares of capital stock,
or its assets, and will conduct business only in the ordinary course.
Notwithstanding the foregoing, ACQUIROR shall be free to engage in activities
mentioned in the preceding sentence, which are designed to further the mutual
interests of the parties to this Agreement.

9.2       Conduct of ACQUIROR Pending Closing. ACQUIROR and HYBRID covenant and
agree with OWNERS that, prior to the consummation of the transactions called for
by this Agreement, and Closing, or the termination of this Agreement pursuant to
its terms, unless OWNERS shall otherwise consent in writing, and except as
otherwise contemplated by this Agreement, ACQUIROR and HYBRID will comply with
each of the following.

(a)       No change will be made in ACQUIROR's or HYBRID’s Articles of
Incorporation or Bylaws, except for a name change, or in ACQUIROR's or HYBRID’s
 authorized or issued shares of stock, except as contemplated in this Agreement
or as may be first approved in writing by ACQUIREE.

(b)       No dividends shall be declared, no stock options granted and no
employment agreements shall be entered into with officers or directors in
ACQUIROR or HYBRID, except as may be first approved in writing by ACQUIREE.

(c)       They shall not (i) issue or agree to issue any additional shares of,
or rights of any kind to acquire any shares of their capital stock of any class,
or (ii) enter into any contract, agreement, commitment, or arrangement with
respect to any of the foregoing, except as set forth in this Agreement.

(d)       They shall not create, incur, or assume any long-term or short-term
indebtedness for money borrowed or make any capital expenditures or commitment
for capital expenditures, except in the ordinary course of business and
consistent with past practice.

(e)       They shall not (i) adopt, enter into, or amend any bonus, profit
sharing, compensation, stock option, warrant, pension, retirement, deferred
compensation, employment, severance, termination or other employee benefit plan,
agreement, trust fund, or arrangement for the benefit or welfare of any officer,
director, or employee, or (ii) agree to any material (in relation to historical
compensation) increase in the compensation payable or to become payable to, or
any increase in the contractual term of employment of, any officer, director or
employee except, with respect to employees who are not officers or directors, in
the ordinary course of business in accordance with past practice, or with the
written approval of ACQUIREE.

(f)       They shall not sell lease, mortgage, encumber, or otherwise dispose of
or grant any interest in any of their assets or properties except for: (i)
sales, encumbrances, and other dispositions or grants in the ordinary course of
business and consistent with past practice; (ii) liens for taxes not yet due;
(iii) liens or encumbrances that are not material in amount or effect and do not
impair the use of the property, or (iv) as specifically provided for or
permitted in this Agreement.

(g)       They shall not enter into any agreement, commitment, or understanding,
whether in writing or otherwise, with respect to any of the matters referred to
in subparagraphs (a) through (f) above.

(h)       They will continue properly and promptly to file when due all federal,
state, local, foreign, and other tax returns, reports, and declarations required
to be filed by them, and will pay, or make full and adequate provision for the
payment of, all taxes and governmental charges due from or payable by them.

(i)       They will comply with all laws and regulations applicable to them and
their operations.







--------------------------------------------------------------------------------





Section 10
ADDITIONAL COVENANTS OF THE PARTIES

10.1      Cooperation. Each of OWNERS, ACQUIREE, HYBRID and ACQUIROR will
cooperate with each other and their respective counsel, accountants and agents
in carrying out the transaction contemplated by this Agreement, and in
delivering all documents and instruments deemed reasonably necessary or useful
by the other party

10.2      Expenses. Each of the parties hereto shall pay all of its respective
costs and expenses (including attorneys' and accountants' fees, costs and
expenses) incurred in connection with this Agreement and the consummation of the
transactions contemplated herein.

10.3      Publicity. Prior to the Closing, any written news releases or public
disclosure by either party pertaining to this Agreement shall be submitted to
the other party for its review and approval prior to such release or disclosure,
provided, however, that (a) such approval shall not be unreasonably withheld,
and (b) such review and approval shall not be required of disclosures required
to comply, in the judgment of counsel, with federal or state securities or
corporate laws or policies.

10.4      Confidentiality. While each party is obligated to provide access to
and furnish information in accordance with Section 6 herein, it is understood
and agreed that such disclosure and information subsequently obtained as a
result of such disclosures are proprietary and confidential in nature.  Each
party agrees to hold such information in confidence and not to reveal any such
information to any person who is not a party to this Agreement, or an officer,
director or key employee thereof, and not to use the information obtained for
any purpose other than assisting in its due diligence inquiry in conjunction
with the transaction contemplated by this Agreement. Upon request of any party,
a confidentiality agreement, acceptable to the disclosing party, will be
executed by any person selected to receive such proprietary information, prior
to receipt of such information.


Section 11
NON-SURVIVAL OF REPRESENTATIONS, WARRANTIES AND COVENANTS

11.1      None of the representations, warranties, covenants and other
agreements in this Agreement or in any instrument delivered pursuant to this
Agreement, including any rights arising out of any breach of such
representations, warranties, covenants, agreements and other provisions, shall
survive the Closing, except for those covenants, agreements and other provisions
contained herein that by their terms apply or are to b performed in whole or in
part after the Closing and this Section 11.


Section 12
CONDITIONS PRECEDENT TO OBLIGATIONS OF PARTIES

12.1      Conditions to Obligations of the Parties. The obligations of ACQUIROR,
ACQUIREE and OWNERS under this Agreement shall be subject to the fulfillment, on
or prior to the Closing, of all conditions elsewhere herein set forth,
including, but not limited to, receipt by the appropriate party of all
deliveries required by Sections 4.3(a), (b) and (c) herein, and fulfillment,
prior to Closing, of each of the following conditions:

(a)       All representations and warranties made by ACQUIREE, OWNERS and
ACQUIROR in this Agreement shall be true and correct in all material respects on
and as of the Closing Date with the same effect as if such representations and
warranties had been made on and as of the Closing Date.

(b)       ACQUIREE, OWNERS and ACQUIROR shall have performed or complied with
all covenants, agreements and conditions contained in this Agreement on their
part required to be performed or complied with at or prior to the Closing.

(c)       All material authorizations, consents or approvals of any and all
governmental regulatory authorities necessary in connection with the
consummation of the transactions contemplated by this Agreement shall have been
obtained and be in full force and effect.







--------------------------------------------------------------------------------





(d)       The Closing shall not violate any permit or order, decree or judgment
of any court or governmental body having competent jurisdiction and there shall
not have been instituted any legal or administrative action or proceeding to
enjoin the transaction contemplated hereby or seeking damages from any party
with respect thereto.

12.2      Conditions to Obligations of ACQUIROR. The obligations of ACQUIROR to
consummate the transactions contemplated herein are subject to satisfaction (or
waiver by it) of the following conditions:

(a)       OWNERS will be required, at Closing, to submit an agreement confirming
that all the EXCHANGE SHARES received will be acquired for investment and not
with a view to, or for sale in connection with, any distribution thereof, and
agreeing not to transfer any of the EXCHANGE SHARES for a period of two years
from the date of the Closing, except for those transfers falling within the
exemption from registration under the Securities Act of 1933 and any applicable
state securities laws, which transfers do not constitute a public distribution
of securities, and in which the transferees execute an investment letter in form
and substance as set forth on Exhibit “F” hereto. The foregoing provision shall
not prohibit the registration of those shares at any time following the Closing.
OWNERS will be required to transfer to ACQUIROR at the Closing their respective
ACQUIREE SHARES Stock Certificate(s), free and clear of all liens, mortgages,
pledges, encumbrances or changes, whether disclosed or undisclosed.

(b)      All schedules, prepared by ACQUIREE shall be current or updated as
necessary as of the Closing Date.

(c)      ACQUIREE shall have provided to ACQUIROR the ACQUIREE FINANCIAL
STATEMENTS together with an update on any material change in the aforementioned
financial statements.

(d)      Each party shall have satisfied itself that since the date of this
Agreement the business of the other party has been conducted in the ordinary
course. In addition, each party shall have satisfied itself that no withdrawals
of cash or other assets have been made and no indebtedness has been incurred
since the date of this Agreement, except in the ordinary course of business or
with respect to services rendered or expenses incurred in connection with the
Closing of this Agreement, unless said withdrawals or indebtedness were either
authorized by the terms of this Agreement or subsequently consented to in
writing by the parties.

(e)      Each party covenants that, to the best of its knowledge, it has
complied or will comply in all material respects with all applicable laws,
orders and regulations of federal, state, municipal and/or other governments
and/or any instrumentality thereof, domestic or foreign, applicable to their
assets, to the business conducted by them and to the transactions contemplated
by this Agreement.

12.3      Conditions to Obligation of ACQUIREE and OWNERS.  The obligations of
ACQUIREE and OWNER to consummate the transactions contemplated herein are
subject to satisfaction (or waiver by them) of the following conditions:

(a)       ACQUIROR shall have provided to ACQUIREE through June 30, 2007, all
unaudited financial statements prepared in accordance with generally accepted
accounting principles of ACQUIROR and HYBRID together with an update on any
material change in the aforementioned financial statements.

(b)       Each party shall have granted to the other party (acting through its
management personnel, counsel, accountants or other representatives designated
by it) full opportunity to examine its books and records, properties, plants and
equipment, proprietary rights and other instruments, rights and papers of all
kinds, and each party shall be satisfied to proceed with the transactions
contemplated by this Agreement upon completion of such examination and
investigation.

(c)       ACQUIROR and ACQUIREE shall agree to indemnify each other party
against any liability to any broker or finder to which that party may become
obligated.

(d)       The EXCHANGE shall be approved by the Board of Directors of each of
OWNERS, ACQUIREE, HYBRID and ACQUIROR. Furthermore, the EXCHANGE shall be
approved by the shareholders of OWNERS and of ACQUIROR, if deemed necessary or
appropriate by counsel for the same, within sixty (60) days following execution
of this Agreement. If such a meeting is deemed necessary, the management of
OWNERS and







--------------------------------------------------------------------------------





ACQUIROR agree to recommend approval to their respective Shareholders and to
solicit proxies in support of the same.

(e)       ACQUIRO and OWNERS and their respective legal counsel shall have
received copies of all such certificates, opinions and other documents and
instruments as each party or its legal counsel may reasonably request pursuant
to this Agreement or otherwise in connection with the consummation of the
transactions contemplated hereby, and all such certificates, opinions and other
documents and instruments received by each party shall be reasonably
satisfactory, in form and substance, to each party and its legal counsel.

(f)       Both ACQUIROR and OWNERS shall have the right to waive any or all of
the conditions precedent to their obligations hereunder not otherwise legally
required; provided, however, that no waiver by a party of any condition
precedent to its obligations hereunder shall constitute a waiver by such party
of any other condition.


Section 13
TERMINATION, AMENDMENT, WAIVER

13.1      This Agreement may be terminated at any time prior to the Closing, and
the contemplated transactions abandoned, without liability to either party,
except with respect to the obligations of ACQUIROR, ACQUIREE and OWNERS under
Section 10.4 hereof:

(a)       By mutual agreement of ACQUIROR and OWNERS;

(b)       If the Closing (as defined in Section 4) has not have taken place on
or prior to August 31, 2007, this Agreement can be terminated upon written
notice given by ACQUIROR or OWNERS which is not in material default;

(c)       By ACQUIROR, if in its reasonable belief there has been a material
misrepresentation or breach of warranty on the part of any OWNER in the
representations and warranties set forth in the Agreement.

(d)       By OWNERS if, in the reasonable belief of OWNERS there has been a
material misrepresentation or breach of warranty on the part of ACQUIROR in the
representations and warranties set forth in the Agreement;

(e)       By ACQUIROR if, in its opinion or that of its counsel, the EXCHANGE
does not qualify for exemption from registration under applicable federal and
state securities laws, or qualification, if obtainable, cannot be accomplished
in ACQUIROR'S opinion or that of its counsel, without unreasonable expense or
effort;

(f)       By ACQUIROR or by OWNERS if either party shall determine in its sole
discretion that the EXCHANGE has become inadvisable or impracticable by reason
of the institution or threat by state, local or federal governmental authorities
or by any other person of material litigation or proceedings against any party
(it being understood and agreed that a written request by a governmental
authority for information with respect to the Exchange, which information could
be used in connection with such litigation or proceedings, may be deemed to be a
threat of material litigation or proceedings regardless of whether such request
is received before or after the signing of this Agreement);

(g)       By ACQUIROR if the business or assets or financial condition of
ACQUIREE, taken as a whole, has been materially and adversely affected, whether
by the institution of litigation or by reason of changes or developments or in
operations in the ordinary course of business or otherwise; or, by OWNERS if the
business or assets or financial condition of ACQUIROR and/or HYBRID, taken as a
whole, has been materially and adversely affected, whether by the institution of
litigation or by reason of changes or developments or in operations in the
ordinary course of business or otherwise;

(h)       By ACQUIROR or OWNERS if, in the opinion of ACQUIROR'S independent
accountants, it should appear that the combined entity will not be auditable to
SEC accounting standards;

(i)       By OWNERS if ACQUIROR fails to perform material conditions set forth
in sub-Section 12.1 and 12.3 herein;

(j)       By OWNERs if examination of ACQUIROR's and/or HYBRID’s books and
records pursuant to Section 6 herein uncovers a material deficiency;







--------------------------------------------------------------------------------





(k)       By ACQUIROR if either ACQUIREE or OWNERS fail to perform material
conditions set forth in Sub-Section 12.1 and 12.2 herein; and

(l)       By ACQUIROR if examination of ACQUIREE’S books and records pursuant to
Section 5 herein uncovers a material deficiency.

13.2      No modification or amendment of any provision of this Agreement shall
be effective unless specifically made in writing and duly signed by the party to
be bound.

13.3      In the event of termination of this Agreement by either ACQUIROR or
OWNERS as provided in Section 13.1, this Agreement shall forthwith become void
and there shall be no liability or obligation on the part of any of the parties
or their respective officers or directors except with respect to Section 10,
which provisions shall survive such termination, and except that,
notwithstanding anything to the contrary contained in this Agreement, neither
ACQUIROR nor OWNERS shall be relieved or released from any liabilities or
damages arising out of its willful and material breach of this Agreement.


Section 14
MISCELLANEOUS

14.1      Entire Agreement. This Agreement (including the Exhibits and Schedules
hereto) contains the entire agreement between the parties with respect to  the
transactions contemplated hereby, and supersedes all negotiations,
representations, warranties, commitments, offers, contracts, and writings prior
to the date hereof. No waiver and no modification or amendment of any provision
of this Agreement shall be effective unless specifically made in writing and
duly signed by the party to be bound thereby.

14.2      Binding Agreement.

(a)       This Agreement shall become binding upon the parties when, but only
when, it shall have been signed on behalf of all parties.

(b)       Subject to the condition stated in subsection (a), above, this
Agreement shall be binding upon, and inure to the benefit of, the respective
parties and their legal representatives, successors and assigns.

14.3      Counterparts. This Agreement may be executed in one or more
counterparts, each of which may be deemed an original, but all of which
together, shall constitute one and the same instrument.

14.4      Severability. If any provisions hereof are to be held invalid or
unenforceable by any court of competent jurisdiction or as a result of future
legislative action, such holding or action shall be strictly construed and shall
not affect the validity or effect or any other provision hereof.

14.5      Assignability. This Agreement shall be binding upon and inure to the
benefit of the successors and assigns of the parties hereto; provided that
neither this Agreement nor any right hereunder shall be assignable by ACQUIREE
or ACQUIROR without prior written consent of the other party.

14.6      Captions. The captions of the various Sections of this Agreement have
been inserted only for convenience of reference and shall not be deemed to
modify, explain, enlarge or restrict any of the provisions of this Agreement.

14.7      Governing Law. The validity, interpretation and effect of this
Agreement shall be governed exclusively by the laws of the State of Nevada.

14.8      Jurisdiction and Venue. Each party hereto irrevocably consents to the
jurisdiction and venue of the state or federal courts located in the State of
Nevada in connection with any action, suit, proceeding or claim to enforce the
provisions of this Agreement, to recover damages for breach of or default under
this Agreement, or otherwise arising under or by reason of this Agreement. The
prevailing party may recover costs and reasonable attorney's fees.







--------------------------------------------------------------------------------





14.9      Notices. All notices, requests, demands and other communications under
this Agreement shall be in writing and delivered in person or sent by certified
mail, postage prepaid and properly addressed as follows:



IF TO ACQUIROR:

IF TO ACQUIREE:

PUKKA USA, Inc.

INFOMAC CORPORATION

892 North 340 East

264 Union Blvd.

American Fork, UT 84003

Totowa, NJ 07424



Fax: (973) 956-8424

 



IF TO HYBRID:

IF TO OWNERS:

Hybrid Dynamics Corporation

To the address set forth in the

892 North 340 East

Respective Exhibit F for each Owner

American Fork, UT 84003




Any party may from time to time change its address for the purpose of notices to
that party by a similar notice specifying a new address, but no such change
shall be considered to have been given until it is actually received by the
respective party hereto.

All notices and other communications required or permitted under this Agreement
which are addressed as provided in this Section 13.9 if delivered personally,
shall be effective upon delivery; and, if delivered by mail, shall be effective
three days following deposit in the United States mail, postage prepaid.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date last written below.



ACQUIROR:

PUKKA USA, INC.





  



By: /s/ Paul Ressler                                  

August 23, 2007       

Name:  Paul Ressler

Date

Title: President



  



  

HYBRID:

Hybrid Dynamics Corporation





  



By: /s/ Paul Ressler                                    

August 23, 2007       

Name:  Paul Ressler

Date

Title: President



  



  

ACQUIREE:







INFOMAC CORPORATION



  



By: /s/ Christopher Giordano                      

August 23, 2007       

Name:  Christopher Giordano

Date

Title: President









--------------------------------------------------------------------------------





OWNERS:

BIRCHWOOD CAPITAL ADVISORS, INC.







By: /s/ Christopher Giordano                      

August 23, 2007

960,000 shares

Name:  Paul Ressler

Date

Exchange Shares

Title: President





  





  


HAMPTON BRIDGE ADVISORS LLC





  





By: /s/ Donna Clemente                              

August 23, 2007

200,000 shares

Name:  Donna Clemente

Date

Exchange Shares

Title: President





  





  

TRIDENT MERCHANT GROUP, INC.





  





By: /s/ Christopher Giordano                       

August 23, 2007

50,000 shares

Name:  Christopher Giordano

Date

Exchange Shares

Title: President





  





  

MID-ELM INVESTMENTS LTD LLC





  





By: /s/ John Rayl                                          

August 23, 2007

200,000 shares

Name:  John Rayl

Date

Exchange Shares

Title: President

























--------------------------------------------------------------------------------